Citation Nr: 1523415	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-42 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected residuals of a nasal fracture.  

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a nasal fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has not yet met its duty to provide an adequate medical examination and obtain an adequate medical opinion in this case.  For the reasons set forth below, the Board finds that a remand of the Veteran's claims that are the subjection of this appeal is necessary so that VA can provide this assistance to the Veteran in obtaining evidence to substantiate his claims. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Further, disability which is proximately due to due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014), a theory of entitlement referred to as "secondary service connection."  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  

June 2009 VA treatment records document that the Veteran was instructed as to how to use a CPAP machine to treat his sleep apnea.  VA conducted a relevant medical examination of the Veteran in October 2009.  The examiner provided a diagnosis of sleep apnea, indicated that the Veteran had a deviated septum residual of his nasal fracture, and opined that his "sleep apnea is not caused by or a result of deviated nasal septum."  The rationale for this opinion was as follows: "[H]e has obesity which is clearly associated with sleep apnea [;] nasal septal deviation does not cause sleep apnea; this opinion is given after reaseach (sic) of available literature."  

The opinion is inadequate because it does not address whether the Veteran's service-connected residuals of nasal fracture (deviated septum) has aggravated his sleep apnea.  A remand is therefore necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim by providing an adequate medical examination and obtaining an adequate opinion.  

In order to have a current picture of the severity of the Veteran's residuals of nasal fracture, the Board will also remand the increased rating issue for a medical examination.  

Additionally, in his October 2010 VA Form 9, the Veteran indicated that he was seeking medical treatment "on my own."  It is unclear if he is this meant relevant treatment by a non-VA provider.  On remand, VA must send a letter to the Veteran asking him to provide any relevant treatment records or complete the necessary authorization and release of information forms so that VA can assist him in obtaining any outstanding relevant treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he submit any records of private treatment with regard to his residuals of nasal fracture or sleep apnea or complete the necessary authorization and release of information to VA forms so VA can assist him in obtaining any such evidence.  Associate any obtained evidence with the claims file.  

2.  Obtain and associate with the claims file any records of relevant treatment of the Veteran by VA since October 2010.

3.  Then, ensure that the Veteran is scheduled for a VA examination with regard to the claims that are the subject of this appeal.  The examiner must review the claims file in conjunction with the examination.  The examiner must complete the following:  

(a)  Identify all symptoms and level of impairment resulting from the Veteran's service-connected residuals of a nasal fracture.

(b)  Opine as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's sleep apnea was directly caused by or had onset during his active service.  

(c)  Opine as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's sleep apnea was increased in severity beyond its natural progression by his service-connected residuals of a nasal fracture.  If his sleep apnea was increased in severity beyond its natural progression by his service-connected residuals of a nasal fracture, then provide the objectively quantified baseline level of impairment produced by the Veteran's sleep apnea but for the worsening by his service-connected residuals of nasal fracture.  

4.  After ensuring that the above development is complete and adequate, readjudicate the claim for service connection for sleep apnea, to include as secondary to service connected residuals of nasal fracture and the claim for a rating higher than 10 percent for residuals of a nasal fracture.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for response thereto before returning the case to the Board, if otherwise in order.  

No action is required of the Veteran until he is notified by VA. However, he is advised of his obligation to cooperate to ensure the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991). His failure to report for a VA medical examination may adversely impact the decision. 38 C.F.R. § 3.655 (2014).  He is advised that he has the right to submit additional evidence and argument concerning this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded prompt treatment. The law requires that remands by the Board and the United States Court of Appeals for Veterans Claims (Court) be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  




